 



EXHIBIT 10.1
IN THE UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH CAROLINA

             
Spartanburg Regional Health Services
    )      
District, Inc. d/b/a Spartanburg Regional
    )      
Healthcare System, Spartanburg Regional
    )      
Medical Center, Spartanburg Hospital for
    )      
Restorative Care, and B.J. Workman
    )      
Memorial Hospital, on behalf of themselves
and others similarly situated,
    )
)      
 
                              Plaintiff,
    )
)      
 
    )      
                              vs.
    )     C.A. No. 7:03-2141-HFF
 
    )      
Hillenbrand Industries, Inc., Hill-Rom, Inc.
    )      
and Hill-Rom Company, Inc.,
    )      
 
    )      
                              Defendants.
    )      

SETTLEMENT AGREEMENT
     THIS SETTLEMENT AGREEMENT is made and entered into as of the ___ day of
February, 2006, by and among the Defendants, the Plaintiff, the
Class Representative(s) and the Settlement Class (all as defined herein) in the
above-captioned action (the “Action”).
     WHEREAS, Plaintiff has alleged violations of law including, monopoly
maintenance, attempted monopolization, and illegal restraints of trade, in
violation of Sections 1 and 2 of the Sherman Antitrust Act and Section 3 of the
Clayton Act;
     WHEREAS, the Defendants have asserted and would assert a number of defenses
to Plaintiff’s claims;

1



--------------------------------------------------------------------------------



 



     WHEREAS, Plaintiff and the Defendants agree that this Settlement Agreement
shall not be deemed or construed to be an admission or evidence of the truth of
any of Plaintiff’s claims or allegations in the Class Action;
     WHEREAS, arm’s length settlement negotiations have taken place among
Plaintiff’s Counsel, the Class Representative(s), Plaintiff and the Defendants,
and this Settlement Agreement, including its exhibits, which embodies all of the
terms and conditions of the settlement among Defendants, Plaintiff, the
Class Representative(s) and the Settlement Class, has been reached, subject to
the approval of the Court and Final Approval as provided herein;
     WHEREAS, Plaintiff’s Counsel, Plaintiff and the Class Representative(s)
have concluded, after due investigation and after carefully considering the
relevant circumstances, including the claims asserted in the Action, the legal
and factual defenses thereto and the applicable law, that it would be in the
best interests of Plaintiff, the Class Representative(s) and the Settlement
Class to enter into this Settlement Agreement to avoid the uncertainties of
litigation and to assure that the benefits reflected herein are obtained for the
Settlement Class and, further, that Plaintiff’s Counsel, the
Class Representative(s) and Plaintiff consider the settlement set forth herein
to be fair, reasonable and adequate and in the best interests of Plaintiff, the
Class Representative(s) and all members of the Settlement Class; and
     WHEREAS, Defendants have concluded, despite their belief that they have
good defenses to the claims asserted, that they will enter into this Settlement
Agreement to avoid the further expense, inconvenience and burden of this
litigation and any other present or future litigation arising out of the facts
that gave rise to this litigation and the distraction and diversion of their
personnel and resources, and thereby to put to rest this controversy with valued
business customers, and to avoid the risks inherent in uncertain complex
litigation;

2



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, it is agreed by and among the undersigned, on behalf of
each of the Defendants and the Settlement Class, Plaintiff and the
Class Representative(s) that the Action be settled, compromised and dismissed on
the merits and with prejudice as to the Defendants and all other Released
Parties and, except as hereafter provided, without costs against Plaintiff, the
Class Representative(s) and the Settlement Class or the Defendants, subject to
the approval of the Court, on the following terms and conditions:
     1. Class Definition. Subject to the Court’s approval and for the purposes
of this Settlement Agreement only, the undersigned agree that there shall be
certified the following Settlement Class (the “Settlement Class”) as set forth
below:
All purchasers or renters of any Hill-Rom products (“Products” as defined in
section 2 below) in North America during the period from January 1, 1990 through
the date of this Settlement Agreement.
     The Parties’ agreement as to certification of the Settlement Class is only
for purposes of effectuating the Settlement, and for no other purpose. The
Parties retain all of their respective objections, arguments and/or defenses
with respect to class certification if the Settlement does not obtain Final
Approval as defined herein. The Parties acknowledge that there has been no
stipulation to a class for any purposes other than effectuating the Settlement,
and that if the Settlement does not obtain Final Approval as defined herein,
agreement as to certification of the Settlement Class becomes null and void ab
initio.
     2. Definitions. The following terms shall have the following meanings for
purposes of this Settlement Agreement:
     “Action” means the lawsuit on file as Spartanburg Regional Health Services
District, Inc. v. Hillenbrand Industries, Inc. et al., C.A. No. 7:03-2141-HFF
(D.S.C.).
     “Allowed Purchases and Rentals” means a Participating Class Member’s
Purchases and Rentals approved pursuant to the Plan of Distribution.

3



--------------------------------------------------------------------------------



 



     “Canadian Government Purchases and Rentals” means direct purchases and
rentals of Products by the Canadian Government.
     “Class Period” means the period January 1, 1990 through the date of this
Settlement Agreement.
     “Class Representative(s)” means Spartanburg Regional Health Services
District, Inc. d/b/a/ Spartanburg Regional Healthcare System, Spartanburg
Regional Medical Center, Spartanburg Hospital for Restorative Care, and B.J.
Workman Memorial Hospital, and/or such other person(s) the Court may appoint
under Fed. R. Civ. P. 23(c).
     “Court” means the United States District Court for the District of South
Carolina, Spartanburg Division.
     “Defendants” means Hillenbrand Industries, Inc., Hill-Rom, Inc., and
Hill-Rom Company, Inc.
     “Defendants’ Counsel” means Boies, Schiller & Flexner LLP.
     “Escrow Account” means the escrow account or accounts established pursuant
to the Escrow Agreement.
     “Escrow Agent” means the escrow agent selected jointly by Plaintiff’s
Counsel and Defendants under the Escrow Agreement.
     “Escrow Agreement” means the Escrow Agreement attached as Exhibit 1 hereto
when finalized and executed.
     “Escrow Funds” means those funds in the Escrow Account.
     “Final Approval” means the first date upon which all of the following three
conditions shall have been satisfied:

  a.   The Settlement Class has been certified by the Court;     b.   Entry has
been made, as provided in paragraph 6 hereof, of the final judgment of dismissal
with prejudice substantially in the form of Exhibit 2 hereto; and     c.  
Either (i) thirty (30) days have passed from the date of the Court’s entry of
final judgment with no notice of appeal having been filed with the Court or
(ii) such final judgment has been appealed, (A) but no stay of execution has
been entered by a Court of competent jurisdiction or any such stay has been
lifted, or (B) such final judgment has been affirmed by the reviewing court to
which any appeal has been taken or petition for review has been presented and
the time for further appeal or review of such affirmance has expired.

     “Hill-Rom” means any subsidiary or affiliate of Hillenbrand Industries,
Inc., or any division, business unit or business thereof, that sells or rents,
or has sold or rented, health-care

4



--------------------------------------------------------------------------------



 



related products, including without limitation Hill-Rom, Inc., Hill-Rom Company,
Inc. and Support Systems International.
     “North America” means the United States and Canada.
     “Opt-Out” means any member of the Settlement Class that has timely excluded
itself, himself or herself from the Settlement Class or has been allowed by the
Court to exclude itself, himself or herself from the Settlement Class.
     “Opt-Out Determination Date” means either (i) the date falling fifteen
(15) days after the date Defendants serve Plaintiff’s Counsel with their
calculations of their respective Opt-Out Reductions pursuant to paragraph 10
hereof, unless Plaintiff’s Counsel challenge any of Defendants’ calculations as
provided therein; or (ii) in the event of such a challenge, either (A) the date
upon which such challenge has been resolved by agreement between Plaintiff’s
Counsel and the Defendants or (B) the date of the Court’s order determining the
Opt-Out Reduction of Defendants.
     “Opt-Out List” means the list of Opt-Outs described in paragraph 10 hereof.
     “Opt-Out Purchases and Rentals” means Purchases and Rentals of Products by
Opt-Outs, as reflected in Defendants’ records.
     “Opt-Out Reduction” means the pro rata portion of the Settlement Fund
attributable to the Opt-Out Purchases and Rentals, viz. $337,500,000 multiplied
by a fraction, the numerator of which is the Opt-Out Purchases and Rentals and
the denominator of which is Purchases and Rentals, as defined herein.
     “Participating Class Member” means every entity and person falling within
the definition of the Settlement Class defined in paragraph l hereof that has
not validly excluded himself/herself/itself from the Settlement Class.
     “Parties” means Plaintiff and Defendants as defined herein and all other
signatories to this Agreement.
     “Plaintiff” means the named plaintiff in the Action, Spartanburg Regional
Health Services District, Inc. d/b/a/ Spartanburg Regional Healthcare System,
Spartanburg Regional Medical Center, Spartanburg Hospital for Restorative Care,
and B.J. Workman Memorial Hospital.
     “Plaintiff’s Counsel” means until such time as class counsel is appointed
by the Court, Akin Gump Strauss Hauer & Feld, LLP, Ball and Scott, and Felder &
McGee, LLP, and thereafter such counsel as are appointed class counsel.
     “Plan of Distribution” means the plan to be prepared by Plaintiff’s
Counsel, subject to agreement by Defendants, and approved by the Court for
distributing the Settlement Fund.

5



--------------------------------------------------------------------------------



 



     “Products” means all Hill-Rom products sold or rented during the period
January 1, 1990 through the date of this settlement agreement, including the
Hill-Rom products listed on Exhibit 3 hereto.
     “Purchases and Rentals” means all sales and rentals of any Hill-Rom
Products to any member of the Settlement Class defined in paragraph 1 hereof
calculated in U.S. dollars, during the Class Period.
     “Released Claims” shall have the meaning set forth in paragraph 18 hereof.
     “Released Parties” shall have the meaning set forth in paragraph 18 hereof.
     “Releasing Party” shall have the meaning set forth in paragraph 18 hereof.
     “Settlement” means the settlement of the Released Claims as set forth in
this Settlement Agreement, including any subsequent amendments to this
Settlement Agreement by the Parties as provided herein.
     “Settlement Administrator” means the person(s) selected by Plaintiff’s
Counsel subject to agreement by Defendants, which agreement shall not be
unreasonably withheld, and appointed by the Court to administer the Settlement
pursuant to the terms of the Settlement Agreement and the Plan of Distribution.
     “Settlement Fund” means the payments made by Defendants pursuant to
paragraph 7 hereof, including any interest accrued on such payments after their
payment by Defendants.
     “Settlement Hearing” shall have the meaning set forth in paragraph 5
hereof.
     “United States” means the United States of America and its commonwealths,
territories, possessions and insular areas.
     “U.S. Government Purchases and Rentals” means direct purchases and rentals
of Products by the United States Government.
     3. Reasonable Best Efforts to Effectuate this Settlement. Plaintiff’s
Counsel agree to recommend approval of this Settlement Agreement by the Court
and to the members of the Settlement Class. The Parties agree to undertake their
reasonable best efforts, including all steps and efforts contemplated by this
Settlement Agreement and any other steps and efforts that may be necessary or
appropriate, by order of the Court or otherwise, to carry out the terms of this
Settlement Agreement.

6



--------------------------------------------------------------------------------



 



     4. Motion for Preliminary Approval. As soon as is possible and in no event
later than ten (10) days after execution of this Settlement Agreement,
Plaintiff’s Counsel shall submit to the Court (i) a motion for conditional
intervention under Fed.R.Civ.P. 24 (b) of the Class Representative(s) which are
not currently plaintiffs solely for the purpose of effectuating this Settlement,
and (ii) a motion for preliminary approval of the Settlement and certification
of the Settlement Class. The preliminary approval motion shall include (a) the
proposed forms of mail notice and publication notice of the Settlement to
members of the Settlement Class attached as Exhibit 4a and Exhibit 4b hereto and
(b) the proposed form of order preliminarily approving this Settlement Agreement
attached as Exhibit 5 hereto. The motion for conditional intervention and
proposed order shall provide that, in the event that Final Approval does not
occur, the Class Representative(s) withdraw their motion to intervene and any
orders granting intervention shall be void, without prejudice to further seeking
intervention or substitution of parties. Upon filing, Plaintiff and Defendants
shall request that a decision be made promptly on the papers or that a hearing
on Plaintiff’s motion for preliminary approval of the Settlement and motion for
conditional intervention be held at the earliest date available to the Court and
the Parties.
     5. Notice to Settlement Class. In the event that the Court preliminarily
approves the Settlement and certifies the Settlement Class, Plaintiff’s Counsel
shall, in accordance with Rule 23 of the Federal Rules of Civil Procedure and
the Court’s preliminary approval order, provide those members of the Settlement
Class who can be identified by reasonable means with notice by first class mail
of the pendency of the Class Action, the certification of the Settlement Class,
the terms of the Settlement and their rights thereunder and the date of the
hearing scheduled by the Court to consider the fairness, adequacy and
reasonableness of the proposed Settlement (the “Settlement Hearing”). Such
notice shall be substantially in the form of Exhibit 4a hereto or as

7



--------------------------------------------------------------------------------



 



otherwise ordered by the Court. Plaintiff’s Counsel shall take all necessary and
appropriate steps to ensure that such notice is provided in accordance with the
order of the Court, and Defendants shall, within fourteen (14) days of the date
of the Court’s preliminary approval hearing, provide Plaintiff’s Counsel with
copies of such machine-readable records as may exist of the identity of
individual members of the Settlement Class and their respective last known
mailing addresses. Such records shall be provided in good faith and on an “as
is” basis, with no representations or warranties whatsoever. Such records shall
be designated and treated as “Highly Confidential” under the August 9, 2004
Confidentiality and Protective Order in the Action and the information contained
therein shall only be used to identify Settlement Class members and for no other
purpose. To the extent that the Settlement Administrator requires assistance in
making use of these records, Defendants shall not be required to provide or pay
for such assistance; however, the Settlement Administrator may seek such
assistance from Defendants’ consultants, Cornerstone Research, Inc.
(“Cornerstone”), and shall be responsible for paying the fees and expenses for
such assistance from the Settlement Fund. Such assistance from Cornerstone will
in no way be deemed to affect or limit either (a) the ongoing retention of
Cornerstone by Defendants and their counsel, or (b) all privileges, including
the attorney work product privilege, applicable to Cornerstone’s work on behalf
of Defendants and their counsel. Notice shall also be given by publication as
necessary in order to provide adequate notice under Federal Rule 23, as agreed
by the Parties and approved by the Court. Publication notice shall be given as
soon after preliminary approval by the Court of the settlement as is reasonably
practical. The notice to be provided in such publications shall be substantially
in the form of Exhibit 4b hereto. In no event shall the Defendants be
responsible for giving notice of this settlement to members of the

8



--------------------------------------------------------------------------------



 



Settlement Class, including but not limited to the expense and cost of such
notice (except insofar as provided in paragraphs 7(a) and 22 hereof).
     6. Motion for Final Approval and Entry of Final Judgment. If the Court
preliminarily approves the Settlement, Plaintiff’s Counsel shall submit a motion
for final approval of the Settlement by the Court, after notice to the members
of the Settlement Class, and shall seek entry of an order and final judgment,
substantially in the form attached as Exhibit 2 hereto:

  a.   finding the Settlement contemplated by this Settlement Agreement and its
terms as being fair, reasonable and adequate for the Settlement Class within the
meaning of Rule 23 of the Federal Rules of Civil Procedure and directing its
consummation pursuant to its terms and conditions;     b.   directing that the
Action be dismissed with prejudice and without costs and that the judgment of
dismissal shall be final and appealable;     c.   discharging and releasing the
Released Parties from all Released Claims;     d.   reserving continuing and
exclusive jurisdiction over the Settlement and this Settlement Agreement,
including its administration; and     e.   directing that, for a period of five
(5) years, the Clerk of the Court shall preserve the record of those members of
the Settlement Class that have timely excluded themselves from the Settlement
Class and that a certified copy of such records shall be provided to the
Defendants at their expense.

     7. Settlement Consideration. Subject to the provisions hereof, and in full,
complete, and final settlement of the Action and of all Released Claims as
provided herein, Defendants agree to pay into the Escrow Account the sum of
$337,500,000, less the amount of any Opt-Out Reduction as defined herein, (the
“Settlement Fund”). Specifically, Defendants shall have the following payment
obligations:
     (a) In the event that the Court preliminarily approves the Settlement
pursuant to paragraph 4 hereof, within thirty (30) days after such approval,
Defendants shall pay the sum of $50,000,000 (fifty million U.S. dollars) into
the Escrow Account that shall be established

9



--------------------------------------------------------------------------------



 



pursuant to the terms of the Escrow Agreement. These funds may be invested at
the direction of the Escrow Agent pursuant to the terms of the Escrow Agreement,
and any interest earned thereon shall become part of the Settlement Fund. These
amounts shall be available immediately thereafter for reimbursement of such
costs, fees, and expenses associated with the provision of notice to the members
of the Settlement Class pursuant to paragraph 5 hereof, as may be agreed to by
Plaintiff’s Counsel and counsel for Defendants, and approved by the Court.
     (b) Within thirty (30) days of Final Approval of the Settlement by the
Court, Defendants shall pay the additional sum of $287,500,000 (two hundred
eighty-seven million five hundred thousand U.S. dollars) into the Escrow
Account, less the amount of any Opt-Out Reduction as defined herein. These funds
may be invested at the direction of the Escrow Agent pursuant to the terms of
the Escrow Agreement, and any interest earned thereon shall become part of the
Settlement Fund. The funds in the Escrow Account may be distributed to
Participating Class Members pursuant to the Plan of Distribution and may be used
for payment of any attorneys’ fees, costs, expenses or other disbursements,
including any incentive award for the Class Representative(s), as the Court may
order and as is permitted under the Escrow Agreement.
     (c) The Settlement Fund is the total and exclusive amount that Defendants
will pay under this Settlement Agreement or for the benefit of the Released
Claims (as defined in paragraph 18 herein), including without limitation funds
to satisfy claims by any Participating Class Member, attorneys’ fees and costs,
any Court-approved incentive awards to the Class Representative(s), payment of
any and all estimated taxes, taxes, tax preparation fees, and payment of any and
all administrative and notice expenses associated with the Action or this

10



--------------------------------------------------------------------------------



 



Settlement. Defendants shall have no liability, obligation or responsibility
with respect to the investment, disbursement, or other administration or
oversight of the Settlement Fund.
     8. Escrow Account and Escrow Agent. The Escrow Account shall be established
and administered under the Court’s continuing supervision and control pursuant
to the Escrow Agreement attached as Exhibit 1 hereto when finalized and
executed. The Escrow Agent shall be the trust department of a money center bank
organized under the laws of the United States or any state thereof having
capital and surplus in excess of $50 billion selected by Plaintiff’s Counsel
subject to agreement by Defendants, which agreement shall not be unreasonably
withheld, and approval by the Court.
     9. Qualified Settlement Fund. The Escrow Account is intended by the Parties
to be treated as a “qualified settlement fund” for federal income tax purposes
pursuant to Treas. Reg. §1.468B-1, and, to that end, the Parties agree they
(i) shall cooperate with each other to accomplish that (A) the Escrow Account is
treated by the Internal Revenue Service as a “qualified settlement fund” under
Treas. Reg. §1.468B-1 and (B) the Defendants can obtain either a favorable
private letter ruling from the Internal Revenue Service or an acceptable
favorable tax opinion from qualified tax advisor that concludes the Escrow
Account is a “qualified settlement fund” for federal income tax purposes
pursuant to Treas. Reg. §1.468B-1, and (ii) shall not take a position in any
filing with or appearance before any tax authority that is inconsistent with
such treatment.
     10. Determination of Opt-Out Reduction. The amount due from Defendants to
be paid into the Settlement Fund pursuant to paragraph 7(b) hereof, shall be
reduced by the amount of the Opt-Out Reduction as defined herein. Within seven
(7) days after the Court-ordered deadline for timely requests for exclusion from
the Settlement Class, which deadline shall not be

11



--------------------------------------------------------------------------------



 



less than fifty-five (55) days prior to the Settlement Hearing, as provided in
the proposed Order of Preliminary Approval attached as Exhibit 5 hereto,
Plaintiff’s Counsel shall serve on counsel for Defendants a list of those
members of the Settlement Class who have communicated an intent to exclude
themselves from the Settlement Class (the “Opt-Out List”). Plaintiff’s Counsel
shall also supplement the Opt-Out List with the names of any additional Class
members who subsequently communicate an intent to opt-out of the Settlement
Class, even if untimely, and promptly serve such supplements on Defendants’
Counsel.
     Within thirty (30) days after receiving the Opt-Out List from Plaintiff’s
Counsel, the Defendants shall serve upon Plaintiff’s Counsel their computations
of Opt-Out Purchases and Rentals and the Opt-Out Reduction, as defined herein,
together with reasonably sufficient supporting records.
     Plaintiff’s Counsel may challenge Defendants’ calculations within ten
(10) days after service of such calculations upon Plaintiff’s Counsel by the
Defendants. In the event that Plaintiff’s Counsel challenge Defendants’
calculations, counsel for Defendants and Plaintiff’s Counsel shall meet promptly
thereafter in order to attempt to reach agreement as to the amount of
Defendants’ Opt-Out Reduction. If, after such consultation, Plaintiff’s Counsel
and counsel for the Defendants do not reach agreement as to the Defendants’
Opt-Out Reduction, the matter shall be referred to the Court for decision.
Defendants shall not be required to pay into the Settlement Fund any disputed
portion of the Opt-Out Reduction unless the dispute is resolved by agreement of
the Parties or by a final, non-appealable Court order.
     In the event that there are Opt-Outs who are not included on the Opt-Out
List, the amount of the Opt-Out Reduction shall be increased accordingly.
Participating Class Members who have assigned Released Claims to third parties
who are not Participating Class Members shall be

12



--------------------------------------------------------------------------------



 



treated as Opt-Outs for purposes of the Opt-Out Reduction. Defendants shall be
entitled to a refund from the Settlement Fund for the amount of any Opt-Out
Reduction not reflected in a reduction of the Settlement Fund before the balance
of the Settlement Fund has been deposited into the Escrow Account by Defendants
pursuant to paragraph 7(b) herein.
     11. Termination by Defendants. Defendants shall have an option to terminate
this Agreement, and thus prevent Final Approval, if the total value of Opt-Out
Purchases and Rentals as a percentage of all Purchases and Rentals exceeds the
confidential percentage agreed to in Exhibit 1 to the Parties’ November 10, 2005
Memorandum of Understanding. For the purpose of calculating this percentage
only, U.S. Government Purchases and Rentals and Canadian Government Purchases
and Rentals shall not be included in either the numerator or denominator of this
percentage.
     To exercise the option to terminate this Agreement, Defendants shall give
written notice of their intent to do so to Plaintiff’s Counsel in accordance
with Paragraph 29 of this Agreement, within seven (7) days after the close of
the period for Plaintiff’s Counsel to challenge Defendants’ calculations of
Opt-Out Purchases and Rentals and the Opt-Out Reduction, except that the
occurrence of subsequent Opt-Outs who are not on the Opt-Out List shall
reinstate Defendants’ option to terminate this Agreement which may be exercised
within 15 days of Defendants’ Counsel receiving notice of additional Opt-Outs
from Plaintiff’s Counsel.
     12. All Claims Satisfied by Settlement Fund. The Settlement Class and each
member of the Settlement Class which has not successfully excluded itself from
the Settlement Class are limited solely to the Settlement Fund for the
satisfaction of all Released Claims against all Defendants and Released Parties
as provided herein. Except as provided by order of the Court

13



--------------------------------------------------------------------------------



 



pursuant to this Settlement Agreement, no Participating Class Member shall have
any interest in the Settlement Fund or any portion thereof.
     13. All Fees, Expenses, and Incentive Awards Paid from Settlement Fund.
Defendants shall not be liable for any of the Plaintiff’s fees, costs or
expenses of the litigation of the Action or of this Settlement, including but
not limited to those (a) of any of Plaintiff’s Counsel, experts, consultants,
agents or representatives; (b) relating to any incentive awards made to the
Class Representative(s); (c) incurred in giving notice to the Settlement Class;
or (d) incurred in or related to administering the settlement or distributing
the Settlement Fund. After Final Approval, all such fees, costs and expenses,
and incentive awards as are approved by the Court may be paid out of the
Settlement Fund, in accordance with paragraph 7 herein, the Escrow Agreement and
the Plan of Distribution.
     14. Attorneys’ Fees and Class Representative(s)’ Incentive Awards. The
Defendants and Plaintiff’s Counsel agree that the award of attorneys’ fees and
costs for Plaintiff’s Counsel and any Class Representative(s)’s incentive award
are matters committed to the discretion of the Court, and Defendants will not
object to Plaintiff’s Counsel’s request to the Court for an attorneys’ fee and
award of costs and expenses or to any request for the Class Representative(s)’s
incentive award.
     15. Distribution of Settlement Fund Conditioned Upon Final Approval. Except
as provided in paragraph 7(a) hereof and the Escrow Agreement when finalized and
executed, no distribution to any Participating Class Member or disbursement of
any kind may be made from the Settlement Fund until after Final Approval.
     16. Submission of Claims. Defendants shall supply to Plaintiff’s Counsel or
to such other person(s) as may be appointed by the Court to administer the
settlement (the “Settlement

14



--------------------------------------------------------------------------------



 



Administrator”) such records as may exist, in an electronic form, regarding the
identity of individual members of the Settlement Class, their respective last
known addresses, and their respective Purchases and Rentals of Products. Such
records shall be supplied in good faith and on an “as is” basis, with no
representations or warranties whatsoever, including without limitation no
representations or warranties regarding completeness or accuracy. Such records
shall be designated and treated as “Highly Confidential” under the August 9,
2004 Confidentiality and Protective Order in the Action. To the extent that the
Settlement Administrator requires assistance in making use of these records,
Defendants shall not be required to provide or pay for such assistance; however,
the Settlement Administrator may seek such assistance from Defendants’
consultants, Cornerstone, and shall be responsible for paying the fees and
expenses for such assistance from the Settlement Fund. Such assistance from
Cornerstone will in no way be deemed to affect or limit either (a) the ongoing
retention of Cornerstone by Defendants and their counsel, or (b) all privileges,
including the attorney work product privilege, applicable to Cornerstone’s work
on behalf of Defendants and their counsel. Each member of the Settlement Class
that wishes to participate in the Settlement Fund shall be required to file a
timely proof of claim under oath that sets forth such Participating
Class Member’s claimed Purchases and Rentals of Products from Defendants,
verifying that the Participating Class Member has not assigned any Released
Claims, together with such documentation as the Plan of Distribution may require
in support of such proofs of claim. The proof of claim and Plan of Distribution
shall provide that each Participating Class Member who receives money from the
Settlement Fund shall indemnify the Released Parties against any and all claims
by third parties based upon an assignment of any Released Claim by that
Participating Class Member. Any member of the Settlement Class that fails to
file a timely proof of claim by

15



--------------------------------------------------------------------------------



 



the deadline established by the Plan of Distribution shall be forever barred
from receiving any distribution from the Settlement Fund (unless a late-filed
proof of claim by such Participating Class Member is specifically approved by
Court order) but will in all other respects be bound by all the terms and
provisions of this Settlement Agreement, including but not limited to the
releases set forth in paragraph 18 hereof. The Plan of Distribution shall
provide for investigation, review and resolution of proofs of claim by such
means as are reasonable and necessary to verify the Purchases and Rentals of
Products claimed by each Participating Class Member, including procedures for
Court review of the determinations of the Settlement Administrator.
     17. Plan of Distribution. At least twenty (20) days prior to the Settlement
Hearing, Plaintiff’s Counsel shall submit for Court approval a Plan of
Distribution, agreed to by Defendants, that fairly and adequately provides for
the administration of the Settlement and the distribution of the Settlement Fund
as provided in this Settlement Agreement. The Plan of Distribution shall provide
for an allocation of the Settlement Fund that is consistent with the following
terms:
          (a) First, all Court-approved payments of taxes, attorneys’ fees,
costs, expenses, and incentive awards for the Class Representative(s) shall be
paid from the Settlement Fund.
          (b) Second, Participating Class Members that file a timely proof of
claim as provided in paragraph 16 shall be entitled to a payment equal to their
pro rata share of the remaining Settlement Fund, which share shall be in
proportion to each Participating Class Member’s Allowed Purchases and Rentals as
a percentage of all Participating Class Members’ aggregate Allowed Purchases and
Rentals.

16



--------------------------------------------------------------------------------



 



          (c) After Final Approval, no portion of the Settlement Fund shall be
distributed or revert to Defendants, except as may be required to pay Defendants
under the Opt-Out Reduction provided in paragraph 10 herein. Each Participating
Class Member that files a timely proof of claim shall receive a distribution
from the remaining Settlement Fund for its Allowed Purchases and Rentals
according to a schedule to be filed with the Court. Should any Participating
Class Members fail to timely submit a proof of claim, disbursement of the
portion of the remaining Settlement Fund attributable to such Participating
Class Members’ Purchases and Rentals shall be decided by the Court, as provided
in the Plan of Distribution.
     18. Release. In addition to the effect of any final judgment entered in
accordance with this Settlement Agreement, in the event that this Settlement
Agreement is approved by the Court after the Settlement Hearing, Defendants and
their past, present and future parents, subsidiaries, divisions, affiliates,
stockholders, and each and any of their respective stockholders, members,
officers, directors, insurers, general or limited partners, employees, agents,
legal representatives (and the predecessors, heirs, attorneys and executors,
administrators, successors and assigns of each of the foregoing) (individually
and collectively, the “Released Parties”) are and shall be released and forever
discharged to the fullest extent permitted by law from and against any and all
manner of claims, demands, actions, suits, causes of action, damages whenever
incurred, liabilities of any nature and kind whatsoever, including costs,
expenses, penalties and attorneys’ fees, known or unknown, suspected or
unsuspected, in law or equity, that each and every Participating Class Member
(including any of their past, present or future parents, subsidiaries,
divisions, affiliates, stockholders, and each and any of their respective
stockholders, officers, directors, insurers, general or limited partners,
agents, attorneys, employees, legal representatives, trustees, associates,
heirs, executors, administrators,

17



--------------------------------------------------------------------------------



 



purchasers, predecessors, successors and assigns, acting in their capacity as
such), whether or not they object to the Settlement and whether or not they make
a claim upon or participate in the Settlement Fund (the “Releasing Parties”),
ever had, now has, or hereafter can, shall or may have, directly,
representatively, derivatively or in any other capacity, relating to or arising
out of the subject matter of the Action based on conduct or events from the
beginning of time through the date hereof, including without limitation all
claims which were or could have been brought in the Action related to the
discounting, marketing, purchase, rental, servicing or warranty of the Products
except as provided for in paragraph 19 herein and all claims which may result
from the current or future effects of conduct or events occurring prior to or
which may exist as of the date hereof (all of the foregoing being the “Released
Claims”). Each Participating Class Member hereby covenants and agrees that
he/she/it shall not sue or otherwise seek to establish or impose liability
against any Released Party based, in whole or in part, on any of the Released
Claims.
     In addition, each Releasing Party hereby expressly waives and releases any
and all provisions, rights, and benefits conferred by § 1542 of the California
Civil Code, which reads:
Section 1542. General Release; extent. A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor;
or by any law of any state or territory of the United States or other
jurisdiction, or principle of common law, which is similar, comparable or
equivalent to § 1542 of the California Civil Code. Each Releasing Party may
hereafter discover facts other than or different from those which he, she or it
knows or believes to be true with respect to the claims which are the subject
matter of this paragraph 18, but each Releasing Party hereby expressly waives
and fully, finally and forever settles and releases any known or unknown,
suspected or unsuspected, contingent or non-

18



--------------------------------------------------------------------------------



 



contingent claim that would otherwise fall within the definition of Released
Claims, whether or not concealed or hidden, without regard to the subsequent
discovery or existence of such different or additional facts. Without limiting
the scope of the release, each Releasing Party also hereby expressly waives and
fully, finally and forever settles and releases any and all claims it may have
against any Released Party under § 17200, et seq., of the California Business
and Professions Code or any similar, comparable or equivalent provision of the
law of any other state or territory of the United States or other jurisdiction,
which claims are hereby expressly incorporated into the definition of Released
Claims.
     Each Participating Class Member must execute a release and covenant not to
sue in conformity with paragraph 18 in order to receive its pro rata share of
the Settlement Fund. Plaintiff and Plaintiff’s Counsel will ensure that each
claim form provided to Participating Class Members under the Plan of
Distribution contains a copy of the release and covenant not to sue set forth in
paragraph 18 herein, which shall be signed by each member of the Class or its
authorized representative as a precondition to receiving any portion of the
Settlement Fund.
     19. Reservation of Claims. The release set forth in paragraph 18 hereof
shall not release any claim based on personal injury, product liability,
intellectual property rights or breach of contract or warranty concerning
conduct or events unrelated to the Released Claims.
     20. Future Pricing Policies. The Defendants agree that for a period of
three years from the date of this Settlement Agreement, for any new contracts,
Defendants shall not offer incremental discounts on capital beds or
architectural products that are conditioned on a customer renting therapy
products from Defendants, i.e., while such products may be sold together, the
rental therapy product line shall be separately priced and discounted; but

19



--------------------------------------------------------------------------------



 



Defendants may continue to offer all other discounts (e.g., volume discounts,
early payment discounts, capitation arrangements, etc.) as appropriate.
     21. Obligations Are Joint and Several. All obligations assumed by the
Defendants under this Settlement Agreement are intended to be, and shall remain,
joint and several.
     22. Effect of Disapproval. If Final Approval does not occur, then the
Parties’ respective obligations under this Settlement Agreement shall become
null and void, and the Escrow Fund (including any and all income earned thereon)
shall be returned to the Defendants, less only the costs incurred in giving
notice to the Settlement Class as provided in paragraph 5 hereof. The Parties
expressly reserve all of their rights if the Settlement does not become final in
accordance with the terms of this Settlement Agreement.
     23. Consent to Jurisdiction. Each Defendant and each member of the
Settlement Class hereby irrevocably submits to the exclusive jurisdiction of the
Court for any suit, action, proceeding or dispute arising out of or relating to
this Settlement Agreement or the applicability of this Settlement Agreement and
its exhibits. Without limiting the generality of the foregoing, it is hereby
agreed that any dispute concerning the provisions of paragraph 18 hereof,
including but not limited to any suit, action or proceeding in which the
provisions of paragraph 18 hereof is asserted as a defense in whole or in part
to any claim or cause of action or otherwise raised as an objection, constitutes
a suit, action or proceeding arising out of or relating to this Settlement
Agreement and its exhibits. In the event that the provisions of paragraph 18
hereof are asserted by any Released Party as a defense in whole or in part to
any claim or cause of action or otherwise raised as an objection in any suit,
action or proceeding, each and every Releasing Party hereby agrees that such
Released Party shall be entitled to a stay of that suit, action or proceeding
until the Court has entered a final judgment no longer subject to any appeal or
a final, non-

20



--------------------------------------------------------------------------------



 



appealable order determining any issues relating to the defense or objection
based on the provisions of paragraph 18. Solely for purposes of such suit,
action or proceeding, to the fullest extent that they may effectively do so
under applicable law, each Participating Class Member and the Defendants
irrevocably waive and agree not to assert, by way of motion, as a defense or
otherwise, any claim or objection that they are not subject to the jurisdiction
of the Court or that the Court is in any way an improper venue or an
inconvenient forum. Nothing herein shall be construed as a submission to
jurisdiction for any purpose other than enforcement of the Settlement Agreement.
     24. Resolution of Disputes; Retention of Jurisdiction. Any disputes between
or among the Defendants and any Participating Class Member or Members concerning
matters contained in this Settlement Agreement shall, if they cannot be resolved
by negotiation and agreement, be submitted to the Court. The Court shall retain
jurisdiction over the implementation and enforcement of this Settlement
Agreement.
     25. Binding Effect. Subject to paragraph 28 hereof, this Settlement
Agreement shall be binding upon, and inure to the benefit of, the successors of
the Parties. Without limiting the generality of the foregoing, each and every
covenant and agreement herein by Plaintiff shall be binding upon all
Participating Class Members.
     26. Authorization to Enter Settlement Agreement. Each undersigned
representative of Defendants covenants and represents that such representative
is fully authorized to enter into and to execute this Settlement Agreement on
behalf of Defendants. Plaintiff’s Counsel represent that they are fully
authorized to conduct settlement negotiations with defense counsel on behalf of
Plaintiff, the Class Representative(s) and Plaintiff’s Counsel and to enter
into, and to execute,

21



--------------------------------------------------------------------------------



 



this Settlement Agreement on behalf of the Settlement Class, subject to Court
approval pursuant to Fed. R. Civ. P. 23(e).
     27. Notices. All notices under this Settlement Agreement shall be in
writing. Each such notice, except as provided for in paragraph 5, shall be given
either by (a) hand delivery; (b) registered or certified mail, return receipt
requested, postage pre-paid; or (c) Federal Express or similar overnight courier
and, in the case of either (a), (b) or (c) shall be addressed, if directed to
any plaintiff or Participating Class Member, to Plaintiff’s Counsel at their
addresses set forth on Exhibit 6 hereto, and if directed to a Defendant, to its
representative(s) at the address(es) set forth on Exhibit 6 hereto, or such
other address as Plaintiff’s Counsel or a Defendant may designate, from time to
time, by giving notice to all Parties in the manner described in this paragraph.
     28. Intended Beneficiaries. No provision of this Settlement Agreement shall
provide any rights to, or be enforceable by, any person or entity that is not a
Participating Class Member, a Released Party or Plaintiff’s Counsel. No
Participating Class Member or Plaintiff’s Counsel may assign or otherwise convey
any right to enforce any provision of this Settlement Agreement.
     29. No Conflict Intended. Any inconsistency between this Settlement
Agreement and the exhibits attached hereto shall be resolved in favor of this
Settlement Agreement. The headings used in this Settlement Agreement are
intended for the convenience of the reader only and shall not affect the meaning
or interpretation of this Settlement Agreement.
     30. No Party Is the Drafter. None of the Parties shall be considered to be
the drafter of this Settlement Agreement or any provision hereof for the purpose
of any statute, case law or rule of interpretation or construction that would or
might cause any provision to be construed against the drafter hereof.

22



--------------------------------------------------------------------------------



 



     31. Choice of Law. All terms of this Settlement Agreement and the exhibits
hereto (except for the Escrow Agreement, Exhibit 1) shall be governed by and
interpreted according to the substantive laws of the State of South Carolina
without regard to its choice of law or conflict of laws principles.
     32. Amendment; Waiver. This Settlement Agreement shall not be modified in
any respect except by a writing executed by the Parties, and the waiver of any
rights conferred hereunder shall be effective only if made by written instrument
of the waiving party. The waiver by any party of any breach of this Settlement
Agreement shall not be deemed or construed as a waiver of any other breach,
whether prior, subsequent or contemporaneous, of this Settlement Agreement.
     33. Execution in Counterparts. This Settlement Agreement may be executed in
counterparts. Facsimile signatures shall be considered as valid signatures as of
the date hereof, although the original signature pages shall thereafter be
appended to this Settlement Agreement and filed with the Court.
     34. Integrated Agreement. This Settlement Agreement contains an entire,
complete, and integrated statement of each and every term and provision agreed
to by and among the Parties, and it is not subject to any condition not provided
for herein.
     35. Hillenbrand Industries, Inc. may file this Settlement Agreement with
the Securities and Exchange Commission. The Parties agree that press releases in
substantially the forms of Exhibit 7 and Exhibit 8 may be released by Defendants
and Plaintiff, respectively. No Party (including its respective officers,
employees, agents and representatives, and its affiliates and their respective
officers, employees, agents and representatives) shall issue or make, or cause
to be issued or made, any other press release or public statements (except for
communications to

23



--------------------------------------------------------------------------------



 



employees, customers and/or suppliers) related to the Action or the Settlement
that in any way disparages any other Party without prior written approval of the
other Parties, provided that the Parties may make any such additional
disclosures, press releases or other public announcements to the extent that
they receive advice of counsel from a nationally or regionally recognized law
firm that such disclosure (in timing, form, substance and scope) is required
under applicable laws, rules and/or regulations. The Parties agree to the same
day issuance of any press releases or public announcements concerning this
Settlement Agreement, with the understanding that Hillenbrand Industries, Inc.
must issue a press release within four business days of the signing of this
Settlement Agreement. No Party shall issue a press release related to the Action
or the Settlement before February 3, 2006.
     36. Defendants have denied, and continue to deny, any wrongdoing or legal
liability arising from any of the facts or conduct alleged in the Action.
Neither this Settlement Agreement nor any other Settlement-related document is
an admission that any claim which was brought or could have been brought against
the Defendants has any merit whatsoever and shall not be offered or used in the
Action or otherwise for any purpose whatsoever.
     IN WITNESS WHEREOF, the Parties, through their fully authorized
representatives have agreed to this Settlement Agreement on the date first
herein above written.

                  PLAINTIFF’S COUNSEL:
on behalf of the Settlement Class       HILLENBRAND INDUSTRIES, INC.,
HILL-ROM, INC., AND HILL-ROM
COMPANY, INC.
 
               
By:  
          By:      
 
           

24



--------------------------------------------------------------------------------



 



         
 
        SPARTANBURG REGIONAL HEALTH SERVICES DISTRICT, INC.
d/b/a SPARTANBURG REGIONAL HEALTHCARE SYSTEM    
 
       
By:  
               
 
        SPARTANBURG REGIONAL MEDICAL CENTER    
 
       
By:  
               
 
        SPARTANBURG HOSPITAL FOR RESTORATIVE CARE    
 
       
By:  
               
 
        B.J. WORKMAN MEMORIAL HOSPITAL    
 
       
By:  
               

25